J-A02030-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

KJETIL SPONE                                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellant

                       v.

RAFFAELLA SPONE

                            Appellee                      No. 1143 EDA 2013


                Appeal from the Order Entered March 20, 2013
            In the Court of Common Pleas of Montgomery County
        Domestic Relations at No(s): 2007-31635 Pacses No. 792109797

BEFORE: FORD ELLIOTT, P.J.E., OTT, and STRASSBURGER,* JJ.

CONCURRING AND DISSENTING MEMORANDUM BY STRASSBURGER, J:

FILED OCTOBER 01, 2014

        I agree with the learned Majority’s conclusions with respect to all of

Father’s issues except for one.         Specifically, I dissent as to issue J, which

involves the trial court’s handling of Mother’s 2012 personal injury

settlement.      The Majority concludes the trial court did not abuse its

discretion when, rather than including the full amount as income, it

increased “the number of her weekly work hours from 37.5 to 40.” Trial

Court Opinion, 6/12/2013, at 21. The trial court did not offer any calculation

to show that this increase amounted to an additional $7,000, the value of

the settlement.


____________________________________________


*
    Retired Senior Judge specially assigned to the Superior Court.
J-A02030-14



        The definition for income is set forth in 23 Pa.C.S. § 4302, and

specifically states that “insurance compensation or settlements” and “awards

and verdicts” are to be included. See also Darby v. Darby, 686 A.2d 1436

(Pa. Super. 1996) (holding that a lump sum payment received for a tort

claim    was   appropriately   included    in   calculating   father’s   income).

Accordingly, I would hold that the trial court abused its discretion by failing

to account fully for the settlement, and remand to the trial court to

recalculate Mother’s gross income for 2012, and modify the child support

order accordingly.




                                     -2-